DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on November 16, 2021.  Claims 1-15 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/21 and 5/11/22 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Song et al (hereinafter, “Song”, U.S. Pub. No. 2019/0238581).
As per claims 1, 8 and 15, Song discloses an information processing method for a computer to execute a process comprising:
acquiring a plurality of pieces of time-series data (paragraphs 0061 and 0064; Song discloses acquiring time-series data of a user network behavior which includes a login request, data transmission request and a transaction request);
calculating an index value (i.e. parameter) that relates to periodicity at a certain time interval for each piece of aggregated time-series data obtained by dividing and aggregating the plurality of pieces of the time-series data in accordance with a certain unit of aggregation (paragraphs 0082-0087; Song discloses calculating a parameter in the time-series data that relates to the network behavior of the user and paragraphs 0093-0096; Song discloses the time-series data that is periodically acquired which includes recording the  login frequency of a user within a time interval which may be timely adjusted according to conditions);
determining the each piece of the aggregated time-series data (i.e. network behavior  including log-in request, data transmission and transaction request) as an analysis target (i.e. log-in frequency) when the index value satisfies a certain condition (paragraphs 0099-0103; Song disclosing recording the login frequency of user and determining that a preset condition of the analyze target is satisfied); and
performing certain analysis processing on the analysis target (paragraph 0099-0103).
As per claims 2 and 9, Song discloses:
altering the certain unit of aggregation when the index value does not satisfy the certain condition (paragraph 0096), wherein
the calculating includes calculating the index value in accordance with the certain unit of aggregation after the altering (paragraphs 0120-0122).
As per claims 3 and 10, Song discloses:
wherein the certain unit of aggregation is set to a minimum unit of aggregation (paragraph 0122-0124), and
the altering includes altering the certain unit of aggregation so that the certain unit of aggregation becomes greater when the index value does not satisfy the certain condition (paragraph 0096).
As per claims 4 and 11, Song discloses:
wherein the time-series data includes network addresses as attributes of the time-series data (paragraph 0126), and
the certain unit of aggregation defines a range of the network addresses (paragraph 0127).
A per claims 5 and 12, Song discloses:
wherein the certain unit of aggregation defines a number of pieces of the time-series data to be aggregated (paragraph 0129).
As per claims 7 and 14, Song discloses:
wherein the certain condition is a condition that the index value is equal to or higher than a certain threshold value (paragraphs 0123 and 0124).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gill et al (hereinafter, “Gill”, U.S. Pub. No. 2018/0309637).
As per claims 6 and 13, Song discloses the invention substantially as claims discussed above.
However, Song does not explicitly disclose:
wherein the time-series data includes a uniform resource locator hierarchy of a hypertext transfer protocol command as attributes of the time-series data, and
the certain unit of aggregation defines depth of the uniform resource locator hierarchy.
Gill discloses systems and methods for networked microservices modeling and visualization comprising:
wherein the time-series data includes a uniform resource locator hierarchy of a hypertext transfer protocol command as attributes of the time-series data (paragraph 0095), and
the certain unit of aggregation defines depth of the uniform resource locator hierarchy (paragraph 0095).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Song by incorporating an URL identifier in the time-series data stored in a table for providing information associated with a time interval in the time series data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

ljb
August 24, 2022